PER CURIAM
Defendant was convicted of three misdemeanors: menacing, ORS 163.190, assault in the fourth degree, ORS 163.160, and harassment. ORS 166.065. We affirm the convictions but remand for resentencing.
Defendant first argues that the trial court abused its discretion in admitting evidence that defendant had assaulted the victim on previous occasions. Having considered the record, we conclude that the trial court did not err. State v. Johns, 301 Or 535, 558, 725 P2d 312 (1986).
Defendant also argues that the trial court erred in sentencing him and at the same time placing him on probation. The trial court sentenced defendant to 360 days in jail, with 180 days suspended, and placed him on three-years probation. The state concedes, and we agree, that that was error. State v. McMellon, 110 Or App 441, 823 P2d 996 (1992); State v. Vasby, 101 Or App 1, 788 P2d 1024 (1990).
Convictions affirmed; remanded for resentencing.